DETAILED ACTION
This Office Action is in response to the amendment filed on July 22, 2020. Claims 1-6 and 9-12 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1-2, 4-6, and 9-10 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received July 22, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose that a pixel of the current block is predicted using at least one of the first prediction block or the second prediction block depending on a position of the pixel (that a pixel at a first position is predicted using only one of the first prediction block or the second prediction block and a pixel at a second position is predicted by weighted average of a pixel in the first prediction block and a pixel in the second prediction block), and the first prediction block is obtained based on the motion information of the first partition and the second prediction block is obtained based on the motion information of the second partition, and the motion information is derived for each of the first partition and the second partition. This language corresponds to the newly amended language of claim 1. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,394,959 (“Lee”), which corresponds to which corresponds to a foreign priority application filed June 29, 2018 in view of the level of skill in the art.
With respect to claim 1, Lee discloses the invention substantially as claimed, including 
A method of decoding a video, comprising:
determining a merge candidate of a current block in the video (see Abstract, 2:10-20, 24:9-15, 24:60-65, 30:26-28, describing decoding including determining a merge candidate of a current block in the video);
constructing a merge candidate list of the current block based on the merge candidate (see citations and arguments with respect to element above, describing constructing a merge candidate list from merge candidates of a current block);
deriving motion information of the current block based on the merge candidate list (see Abstract, 2:15-20, 3:8-13, 30:29-44, describing deriving motion information, e.g., selected merge candidates by which a motion vector may be predicted and determined, of the current block based on the merge candidate list); and
performing inter prediction of the current block using the motion information (see Abstract, 2:19-20, 2:62-65, 3:8-13, 30:39-47, describing performing inter prediction of the current block using the motion information of the current block),
wherein the current block is divided, based on a predetermined division line, into a plurality of partitions including a first partition and a second partition (see 13:23-35, 28:56-62, 37:20-21, describing partitioning/dividing the current block into first and second partitions based on a predetermined division line, e.g., 0 degree, 90 degree, 45 degree, etc.),
wherein at least one of the first partition or the second partition has a triangular shape (see 13:27-29, 25:17, 28:61-62, 37:20-25, 44:6-7, describing triangular partitioning using diagonal line partitioning to divide the current block into two triangular blocks, i.e., wherein at least one of the first partition or second partition has a triangular shape),
wherein a pixel of the current block is predicted using at least one of a first prediction block or a second prediction block of the current block (see citations with respect to elements above describing predicting the current block and 29:11-21, 37:21-34, 43:65-44:7, describing that pixels/samples of the current block are predicted using at least one of a first prediction block or a second prediction block, e.g., L0 or L1, of the current block),
wherein the motion information of the current block is derived for each of the first partition and the second partition (see citations with respect to elements above, describing deriving motion information for the current block and that such blocks may be partitioned, and 29:11-21, 37:21-34, describing that a merge index/merge candidate, i.e., motion information of the current block, may be derived for each of the first partition and second partition),
wherein the first prediction bock is obtained based on the motion information of the first partition and the second prediction block is obtained based on the motion information of the second partition (see citations with respect to elements above and 43:65-44:7, describing that L1 prediction may be performed on a first partition and L0 may be performed on a second partition, i.e., the first prediction block is obtained based on the motion information of the first partition and the second prediction block is obtained based on the motion information of the second partition),
wherein a pixel at a first position in the current block is predicted using only one of the first prediction block or the second prediction block of the current block (see citations with respect to element above, describing that the pixels of the first partition may be predicted only using L1 and the pixels of the second partition predicted using only L0, i.e., only one of the first prediction block or the second prediction block of the current block), and
wherein a pixel at a second position in the current block is predicted by weighted average of a pixel in the first prediction block and a pixel in the second prediction block (see 44:1-7, describing that boundary pixels located at the boundary between the first and second partitions may be obtained based on a weighted average of a prediction sample obtained by L0 prediction and L1 prediction, i.e., by weighted average of a pixel in the first prediction block and in the second prediction block).
Lee does not explicitly show the shape of a triangular partition. However, one of ordinary skill in the art at the time of filing would have understood that, as described, a triangular partition created using a diagonal dividing line would have a triangular shape (see, e.g., U.S. Patent Publication No. 2013/0266070 Fig. 5 and U.S. Patent Publication No. 2020/0036992 Fig. 37A). Accordingly, it would have been obvious to one of ordinary skill in the art to have modified Lee to show the triangle shape of such a partition. Thus, Lee in view of the level of skill in the art discloses each and every element of independent claim 1.
With respect to claim 4, Lee discloses the invention substantially as claimed. As described above Lee in view of the level of skill in the art discloses all the elements of independent claim 1. Lee additionally discloses: 
wherein the first partition and the second partition belonging to the current block share the constructed merge candidate list (see citations and arguments with respect to claim 1 above and Lee 20:50-61, 29:11-30, 37:12-34, describing that the partitions may share merge candidates (which as detailed above are contained within a list) and describing the use of the same list for both partitions in subsequently determining candidates and in signaling an index from the list for each partition, i.e., the partitions may share the same list). 
With respect to claim 5, Lee discloses the invention substantially as claimed. As described above Lee in view of the level of skill in the art discloses all the elements of dependent claim 4. Lee additionally discloses: 
wherein the merge candidate list includes at least one of a spatial merge candidate, a temporal merge candidate, or a combined merge candidate (see citations and arguments with respect to claims 1 and 4 above and Lee 2:12-13, 24:60-62, describing that the merge candidate list may include spatial merge candidates or temporal merge candidates). 
With respect to claim 6, Lee discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of dependent claim 5. Lee additionally discloses: 
wherein the motion information is derived based on a merge index of the current block, and
wherein the merge index is signaled, from an encoding apparatus, for each of the first partition and the second partition (see citations and arguments with respect to claims 1 and 4-5 above, and Lee 37:24-34, describing that the motion information may be derived based on a merge index which is signaled from the encoder for each partition, i.e., the motion information is derived based on merge index of the current block which is signaled, from an encoding apparatus, for each of the two partitions). 
With respect to claim 11, Lee discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of dependent claim 5. Lee additionally discloses: 
A method of encoding a video, comprising:
determining a merge candidate of a current block in the video (see Abstract, 2:21-31, 24:9-15, 24:60-65, 30:26-28, describing encoding including determining a merge candidate of a current block in the video);
constructing a merge candidate list of the current block based on the merge candidate (see citations and arguments with respect to element above, describing constructing a merge candidate list from merge candidates of a current block);
performing inter prediction of the current block based on motion information from the merge candidate list (see Abstract, 2:21-31, 2:62-65, 3:8-13, 30:39-47, describing performing inter prediction of the current block using the motion information of the current block),
wherein the current block is divided, based on a predetermined division line, into a plurality of partitions including a first partition and a second partition (see citations and arguments with respect to corresponding element of claim 1 above),
wherein at least one of the first partition or the second partition has a triangular shape (see citations and arguments with respect to corresponding element of claim 1 above),
wherein a pixel of the current block is predicted using at least one of a first prediction block or a second prediction block of the current block (see citations and arguments with respect to corresponding element of claim 1 above),
wherein the motion information of the current block is derived for each of the first partition and the second partition (see citations and arguments with respect to corresponding element of claim 1 above),
wherein the first prediction bock is obtained based on the motion information of the first partition and the second prediction block is obtained based on the motion information of the second partition (see citations and arguments with respect to corresponding element of claim 1 above),
wherein a pixel at a first position in the current block is predicted using only one of the first prediction block or the second prediction block of the current block (see citations and arguments with respect to corresponding element of claim 1 above), and
wherein a pixel at a second position in the current block is predicted by weighted average of a pixel in the first prediction block and a pixel in the second prediction block (see citations and arguments with respect to corresponding element of claim 1 above).
With respect to claim 12, claim 12 recites the elements of claim 1 in computer-readable medium format rather than method format. Lee discloses that its method may be embodied in a non-transitory computer-readable storage medium for storing data associated with a video signal (see Lee 47:37-62).
Claim Rejections - 35 USC § 103
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of the level of skill in the art and further in view of U.S. Patent Publication No. 2020/0359048 (“Abe”), which corresponds to a provisional application filed January 2018.
With respect to claim 2, Lee discloses the invention substantially as claimed. As described above Lee in view of the level of skill in the art discloses all the elements of independent claim 1. 
Lee does not explicitly disclose wherein the division is performed based on a flag indicating whether to divide the current block into the plurality of partitions.
However, in the same field of endeavor, Abe discloses: 
wherein the division is performed based on a flag indicating whether to divide the current block into the plurality of partitions (see ¶¶385-386, describing a triangle partitioning flag that indicates whether the image block is to be split into triangle partitions and a motion vector derived/motion compensation performed for each partition, i.e., the diagonal motion division is performed based on a flag indicating whether to perform the diagonal motion division for the current block). 
At the time of filing, one of ordinary skill would have been familiar with the use of triangle partitioning/diagonal motion division and how its use may be signaled to the decoder and have understood that, as evidenced by Abe, one known way to do so would have been to perform it based on a flag such as the flag described in Abe. Accordingly, to one of ordinary skill in the art at the time of filing, doing so to signal the use of triangle partitioning in the system of Lee would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include performing triangle partitioning based on a flag such as the flag described in Abe  in the coding system of Lee as taught by Abe.
With respect to claim 3, Lee discloses the invention substantially as claimed. As described above Lee in view of Abe discloses all the elements of dependent claim 2. Lee/Abe additionally discloses:
wherein the flag is derived based on a predetermined encoding parameter, and
wherein the encoding parameter includes at least one of a slice type, a type of an inter mode, a block size/shape, or a ratio of a width and a height of a block (see citations and arguments with respect to claims 1-2 above and Abe ¶¶388, 391, 393, describing that the flag indicating whether triangle partitioning is used and a motion vector derived/motion compensation performed for each partition may be derived based on type of inter mode, block shape/size, and/or ratio of width to height). 
The reasons for combining the cited prior art with respect to claim 2 also apply to claim 3.
Claim Rejections - 35 USC § 103
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of the level of skill in the art and further in view of U.S. Patent Publication No. 2021/0176492 (“Kim”), which corresponds to a foreign priority application filed June 25, 2018.
With respect to claim 9, Lee discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of dependent claim 5. 
Lee does not explicitly disclose wherein a weight for the weighted average is one of [7:1], [6:2], [4:4], [2:6], or [1:7].
However, in the same field of endeavor, Kim discloses: 
wherein a weight for the weighted average is one of [7:1], [6:2], [4:4], [2:6], or [1:7] (see ¶407, which describes that the weight may be one of [7:1] or [4:4] based on whether the pixels are adjacent to the main reference pixel, i.e., wherein a weight for the weighted average is one of [7:1]… [4:4]…)
At the time of filing, one of ordinary skill would have been familiar with the use of partitioning blocks and predicting them based on weighted averaging, as is described in Lee (see citations with respect to claim 1 above). Such a person would also have understood the known possibilities for such weighting, including, as described by Kim, wherein the weights are one of [7:1] or [4:4] depending on whether the pixels are adjacent to the main reference pixel.  Accordingly, to one of ordinary skill in the art at the time of filing, doing so to weight the described weighted average prediction of Lee would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include weighted averaging for the prediction of boundary pixels using the weighting scheme described in Kim in the coding system of Lee as taught by Kim.
With respect to claim 10, Lee discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of dependent claim 5. Lee additionally discloses: 
wherein the weight is selectively applied according to a position of the pixel in the first prediction block and a position of the pixel in the second prediction block (see citations and arguments with respect to claim 9 above, describing that the weight may be selectively applied according to whether the pixel is adjacent to the main reference pixel, i.e., according to a position of the pixel in the first prediction block and a pixel in the second prediction block)
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481